Order of August 23, 1935, reversed on the law and motion denied, without costs. Appeals from orders of October 10, 1935, and November 1, 1935, dismissed in view of the decision on the appeal from order of August 23,1935. Memorandum. While a judgment entered in any court on the order of the Appellate Division is, for the purpose of an appeal, a judgment of the Appellate Division, still we are of the opinion that for purposes unconnected with the appeal the judgment so rendered is a judgment of the court in which it is entered and a motion to vacate for irregularity or to amend can be made only in the Appellate Division or in the court in which the judgment is entered. The principle has no application to a motion incidental to an appeal from the judgment of the Appellate Division to the Court of Appeals. All concur. (The first order granted at a Special Term of the Supreme Court vacated a defective judgment of the Monroe County Court granting recovery upon an order of reversal by the Appellate Division. The other two orders deny motions for resettlement of previous order.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.